GIEDERSEEEVE, J.
The action is for broker’s commissions on sale of real estate. It is undisputed that plaintiff had no written authority to offer the property for sale. The complaint was properly dismissed. Whiteley v. Terry, 83 App. Div. 197, 82 N. Y. Supp. 89. Appellant asserts that this formality was waived by the parties. Whether it be so or not, the plaintiff was guilty of a misdemeanor in attempting to earn commissions for the sale of real property without written authority, and he cannot recover a claim foundfed upon sérvices rendered in violation of law. Pen. Code, § 64od; Hall v. Coppell, 7 Wall. (U. S.) 542, 19 L. Ed. 244; Oscanyan v. Arms Co., 103 U. S. 261, 26 L. Ed. 539.
Judgment is affirmed, with costs to the respondent. All concur.